Citation Nr: 0930182	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  07-35 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Evaluation of chronic low back strain with degenerative disc 
disease and herniated nucleus pulposus, L5-S1, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel
INTRODUCTION

The Veteran had active service from February 1976 to 
September 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The Veteran participated in a video conference hearing with 
the undersigned in June 2009.  A transcript of that 
proceeding has been associated with the Veteran's claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R.                
§ 3.159.  Such assistance includes providing the claimant a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R.  
§ 3.159.

Here, the Board notes that the Veteran was afforded a VA 
examination in February 2007 with respect to his claim of 
entitlement to an increased evaluation for service-connected 
chronic low back strain with degenerative disc disease and 
herniated nucleus pulposus, L5-S1.  However, at the June 2009 
video conference hearing, the Veteran asserted that his 
service-connected disability had increased in severity since 
his last examination.  Specifically, he stated that his range 
of motion decreased and he had more pain in his lower back 
including radiation to his lower extremities.  Therefore, the 
Board finds that a more recent VA examination is in order for 
the purpose of ascertaining the severity and manifestations 
of the Veteran's service-connected disability.  See 38 C.F.R. 
§ 3.159 (2008); see also VAOPGCPREC 11-95 (1995) (a new 
examination is appropriate when there is an assertion of an 
increase in severity since the last examination).

Notwithstanding the above, during his personal hearing, that 
Board notes that the Veteran contended that his service-
connected back disability precludes gainful employment.  The 
Veteran has therefore raised the issue of a total disability 
rating for compensation based on individual unemployability 
(TDIU).  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. 
Cir. 2001) (Once a veteran submits evidence of medical 
disability and additionally submits evidence of 
unemployability, VA must consider total rating for 
compensation based upon individual unemployability).  The 
U.S. Court of Appeals for Veterans Claims recently held that 
a request for TDIU is not a separate claim for benefits, but 
rather involves an attempt to obtain an appropriate rating 
for a disability or disabilities, either as part of the 
initial adjudication of a claim or, if a disability upon 
which entitlement to TDIU is based has already been found to 
be service connected, as part of a claim for increased 
compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 
(2009).  If the claimant or the record reasonably raises the 
question of whether the Veteran is unemployable due to the 
disability for which an increased rating is sought, then part 
and parcel to that claim for an increased rating is whether a 
total rating based on individual unemployability as a result 
of that disability is warranted.  Id at 455.  Although the 
Veteran has perfected an appeal, the matter should be 
remanded to the RO for readjudication of the Veteran's claim 
for an increased disability rating in excess of 40 percent 
for low back disability, to include the issue of TDIU, in 
accordance with the holding in Rice.

Accordingly, the case is REMANDED for the following action:

1.   Updated VA treatment records should 
be obtained and associated with the claims 
file.  

2.	Thereafter, schedule the Veteran for a 
VA examination to determine the current 
severity of his service-connected chronic 
low back strain with degenerative disc 
disease and herniated nucleus pulposus, 
L5-S1.  The claims file, including a copy 
of this REMAND, must be made available to 
the examiner for review, and the record 
should indicate that such a review was 
accomplished.  All indicated tests should 
be performed and the findings reported in 
detail.  Following a review of the record 
and an examination of the Veteran, the 
examiner should provide a response to all 
of the following:

i.	The examiner should provide specific 
findings as to the range of motion of the 
thoracolumbar spine.  Any pain during 
range of motion testing should be noted, 
and the examiner should accurately measure 
and report where any recorded pain begins 
and ends when measuring range of motion.  
The examiner should also note whether 
there is any objective evidence of 
weakness, excess fatigability, and/or 
incoordination associated with the 
Veteran's disability.  If observed, the 
examiner should specifically comment on 
whether the Veteran's range of motion is 
affected, and if possible, provide the 
additional loss of motion in degrees.  The 
examiner should also state whether there 
is any abnormality of the spine, including 
evidence of ankylosis.

ii.	After considering the Veteran's 
documented medical history, the examiner 
should identify all impairments associated 
with the Veteran's disability, including 
any associated neurological impairment or 
bladder, bowel, or sexual dysfunction.

iii.	With regard to any neurological 
disability resulting from the service-
connected disability, the specific 
nerve(s) affected should be specified, 
together with the degree of paralysis 
caused by the service-connected 
disability.  The examiner should document 
the number of weeks, if any, during the 
past 12 months, that the Veteran has had 
"incapacitating episodes," defined as a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that requires 
bed rest prescribed by a physician and 
treatment by a physician."

iv.  The examiner should comment on 
whether the Veteran's low back disability, 
in and of itself, precludes him from 
obtaining or maintaining gainful 
employment.  Rationale for that opinion 
should be provided.

3.  After completing the above, and any 
other development deemed necessary, 
readjudicate the Veteran's claim an 
increased disability rating in excess of 
40 percent for low back disability, to 
include the issue of TDIU, based on the 
entirety of the evidence.  If the benefits 
sought on appeal are not granted to the 
Veteran's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

